Exhibit 32.2 CERTIFICATION OF CHIEFFINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 In connection with this Quarterly Report of Confederate Motors, Inc. (the “Company”) on Form 10-Q for theperiod endedMarch 31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), I, Joseph Mitchell, ChiefFinancial Officer of the Company, certify to the best of my knowledge, pursuant to 18 U.S.C. Sec. 1350, as adopted pursuant to Sec. 906 of the Sarbanes-Oxley Act of 2002, that: 1. Such Quarterly Report on Form 10-Q for theperiod endedMarch 31, 2012, fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in such Quarterly Report on Form 10-Q for theperiod endedMarch 31, 2012, fairly presents, in all material respects, the financial condition and results of operations of Confederate Motors, Inc. Date:May 15, 2012 By: /s/Joseph Mitchell Joseph Mitchell, CFO PrincipalFinancial Officer
